Case 1:20-cr-20009-BB Document 1 Entered on FLSD Docket 01/08/2020 Page
                                                                    FILED1by_
                                                                           of 4~
                                                                               Y H~_D. C                           I
                            UNITED STATES DISTRICT COURT
                                                                                           Jan 7, 2020
                                                                                           ANGELA E. NOBLE
                                                                                          CLERK U.S. DIST. CT.
                                                                                                                   l
                                                                                                                   II
                                                                                          S. D. OF FLA. - M IAMI
                            ~0~26fQ°g~~:sr6mLoU IS
                           CASE NO. _ _ _ _ __ _ _ __
                                   18 U.S.C. § 922(g)(l)
                                   18 U.S.C. § 924(e)



                                                                                                                   !
                                   18 U.S.C. § 924(d)(l) .

UNITED STATES OF AME RICA,

v.

LEMON CLARENCE BENTON,

       Defendant.
______________./
                                         INDICTMENT

       The Grand Jury charges that:

                                          COUNTl
               Possession of a Firearm and Ammunition by a Convicted Felon
                                    (18 U.S.C. § 922(g)(l))

       On or about November 14, 2019, in Miami-Dade County, in the Southern District of

Florida, the defendant,

                               LEMON CLARENCE BENTON,

knowingly possessed a firearm and ammunition in and affecting interstate commerce, knowing

that he had previously been convicted of a crime punishable by imprisonment for a term exceeding

one year, in violation of Title 18, United States Code, Sections 922(g)(l ) and 924(e).

       It is further alleged that said firearm and ammunition are:

       a. One ( 1) Raven Arms P25 semi-automatic handgun with an obliterated serial number;
          and
       b. Seven (7) rounds of .25 Auto ammunition.
Case 1:20-cr-20009-BB Document 1 Entered on FLSD Docket 01/08/2020 Page 2 of 4




                                 FORFEITURE ALLEGATIONS

        1.     The allegations of this Indictment are re-alleged and by this reference fully

incorporated herein for the purpose of alleging criminal forfeiture to the United States of America

of certain property in which the defendant, LEMON CLARENCE BENTON, has an interest.

       2.      Upon conviction of the violation of Title 18, United States Code, Section 922(g)( l ),

or any other violation of criminal law, the defendant shall forfeit to the United States of America

any firearm and ammunition involved in or used in the commission of such violation, pursuant to

Title 18, United States Code, Section 924(d)(l ).

       All pursuant to T itle 18, United States Code, Section 924(d)(l) and the procedures set forth

in Title 21, United States Code, Section 853, as incorporated by Title 28, United States Code,

Section 2461 (c).

                                                         A TRUE BILL



                                                         -   ,   - - ~-- ----- ····-·
                                                         FOREPERSON



                             \
ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY




KEVIN D. GERARDE
SPECIAL ASSISTANT UNITED STATES ATTORNEY




                                                                                                        J
                                                                                                        I

                                                                                                        l

                                                    2                                                   I
                                                                                                        I
                                                                                                        t
       Case 1:20-cr-20009-BB Document 1 Entered on FLSD Docket 01/08/2020 Page 3 of 4
                                              UNITED STATES DISTRICT COURT
                                                                                                                                      \
                                             SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                       CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                               CERTIFICATE OF TRIAL ATTORNEY*
LEMON CLARENCE BENTON,
                                                               Superseding Case Information:
               Defendant

Court Division: ( Select One)                                  New defendant( s)          Yes         No
 ✓     Miami                  Key West                         Number of new defendants
       FTL                    WPB        FTP                   Total number of counts

         1.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                    probable witnesses and the legal complexities of the Indictment/Information attached hereto.
         2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                    Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                    Act, Title 28 U.S.C. Section 3161.
         3.         Interpreter:    (Yes or No)      _N_o_ _
                    List language and/or dialect
         4.         This case will take 2-3 days for the parties to try.
         5.        Please check appropriate category and type of offense listed below:

                   (Check only one)                                   (Check only one)


                                                ✓
         I         0 to 5 days                                        Petty
         II        6 to 10 days                                       Minor
         III       11 to 20 days                                      Misdem.
         IV        21 to 60 days                                      Felony              ✓

         V         61 days and over
         6.       Has this case previously been filed in this District Court?    (Yes or No) No
          If yes: Judge                                     Case No.
          (Attach copy of dispositive order)
                                                                       --------------
          Has a complaint been filed in this matter?         (Yes or No)      No
          If yes: Magistrate Case No.
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of                 November 14. 2019
          Rule 20 from the District of
          Is this a potential death penalty case? (Yes or No)

          7.        Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                    prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No ✓

          8.        Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                    prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No-   ✓_

                                                                                                                                  r
                                                                      ~cD~~
                                                                       Kevin D. Gerarde
                                                                                                                                  f
                                                                                                                                  f




                                                                       Special Assistant United States Attorney
                                                                       Court ID A5502607
 *Penalty Sheet(s) attached                                                                                       REV 8/13/2018
Case 1:20-cr-20009-BB Document 1 Entered on FLSD Docket 01/08/2020 Page 4 of 4




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                     PENALTY SHEET

Defendant's Name:     LEMON CLARENCE BENTON

Case No:
           ------------------------------
Count#: 1

Possession of a Fireann and Ammunition by a Convicted Felon

Title 18, United States Code, Sections 922(g)(l) and 924(e)

*Max. Penalty: Life Imprisonment
 *Refers only to possible term of incarceration, does not include possible fines, restitution,
         special assessments, parole terms, or forfeitures that may be applicable.
